Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  the claim includes the term “torque valve”, this should read “torque value”.  Appropriate correction is required.
Claim 6 reads “wherein the information corresponding to the fluid end of the pressure pump includes components includes actuation delays…”. This portion of the claim should be rewritten to read more clearly. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1, 6-9, 10-13, and 18-19 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. Although the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 

Part 1 - A determination of whether the claim(s) is/are directed to an abstract idea must be performed.
Examples of abstract ideas include:
o Fundamental economic practices; o Certain methods of organizing human activities; o An idea of itself; and, o Mathematical relationships/formulas.

Part 2 - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.

o Improvements in another technology or technical field;
o Improvements in the functioning of the computer itself; 
o Meaningful limitations beyond generally linking the use of an
abstract idea to a particular technological environment.

Non-limiting or non-exclusive examples of limitations which fail to qualify as "significantly more" include:
o Adding the words "apply it" (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;
o Requiring no more than a generic computer to perform generic
computer functions that are wall-understood, routine and
conventional activities previously known to the industry.

Claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Claims 1-17 are directed towards a system and method to determine conditions within a pump system. The claims are similar to claims at issue in Bilski v. Kappos, 130 S. Ct. 3218 (2010), and Alice, 134 S. Ct. 2347, which the Supreme Court held were directed to "abstract ideas." For example, the claims are directed to the abstract idea of mathematical equations/formulas, in this case a formula to determine a pump condition 
The examiner recommends including claim limitations directed to the control of the pump, to thereby practically apply the exception by integrating the judicial exception into a control scheme of the pump; for example claim 18 wherein a condition and its location are determined based upon the gathered information. 


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 recite the limitation "a valve" in lines 6 and 3-4 respectively.  There is insufficient antecedent basis for this limitation in the claim because it is not clear if the valve of claim 9 is the same as the valve of claim 10.
Claim 10 recites the limitation "the strain signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta et al (US Patent No. 10,801,491) in view of Buisine et al (4,705,459).

Urdaneta teaches:

limitations from claim 1, a monitoring system (FIG. 5) for a wellbore pressure pump (200), comprising: a position sensor (302; C. 10 Lines 49-67) positionable on the pressure pump to generate a position signal representing the position of a rotating member of the pressure pump (C. 11 Lines 1-17); and a torque sensor positionable on or proximate to the pressure pump to generate a torque signal representing torque of a component of the pressure pump (C. 9 Lines 39-48; see “operational torque”), the torque signal being usable with the position signal to determine a condition in the pressure pump (C. 11 Lines 53-67; C. 13 Lines 45-67);

Urdaneta teaches the use of pump pressure (see sensors 606-607), torque (C. 9 Lines 39-48), and position (sensors 302) to determine a health of the pump, but is silent as to a strain gauge on the pump;

Buisine teaches:

limitations from claim 1, a pump (FIG. 1-2), wherein a strain gauge (20) is positioned on the pump in order to monitor a strain/pressure condition of the pump (C. 5 Line 64 through C. 6 Line 6 teaching strain gauges to measure pressure in the inlet, outlet, or pumping chamber; it is inherent in a strain gauge to detect strain on the body upon which it is mounted, hence the term “strain” gauge);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize known pressure sensors to measure the 





Claims 1-2, 5-10, 13-14, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisine et al (US Patent No. 4,705,459) in view of Kaufmann et al (US PGPub No. 2019/0154019).

Buisine teaches:

limitations from claims 1 and 9, a monitoring system/method for a wellbore pressure pump (see FIG. 1-2), the pump including a valve (4, 7) actuatable to open and close at actuation points that are detectable by a strain gauge (C. 5 Lines 3-35 and 64-68), comprising: a strain gauge (20) positionable on a pressure pump to generate a strain signal representing strain in a chamber of the pressure pump (C. 5 Line 64 through C. 6 Line 6 teaching strain gauges to measure pressure in the inlet, outlet, or pumping chamber; it is inherent in a strain gauge to detect strain on the body upon which it is mounted, hence the term “strain” gauge); a position sensor (25) positionable on the pressure pump to generate a position signal representing the position of a member of the pressure pump (C. 6 Lines 11-18);
 
Buisine teaches utilizing the strain gauge signal (representative of pressure) and the position signal to determine pump end information and condition data (C. 6 

Kaufmann teaches:

limitations from claims 1, 9 and 15, a reciprocating pump (FIG. 4) including a position sensor (measuring system 5, or alternatively an encoder; paragraphs 53 and 59 for example) measuring a rotating member of the pump (Buisine teaches a proximity sensor rather than a rotary sensor, however using a rotary encoder to determine a linear position is known as taught by Kaufmann and would have been an obvious substitution, achieving the expected result of determining a linear piston position) and a torque sensor (strain gauges for example; paragraph 24) positionable on or proximate to the pressure pump to generate a torque signal representing torque of a component of the pressure pump, the torque signal being usable with fluid end information from a pressure signal (see pressure measurement means 6, paragraph 55) and the position signal to determine a condition in the pressure pump (paragraphs 37 and 56 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to incorporate a torque value into the monitoring system of Buisine (which already includes strain/pressure and position values), as taught by Kaufmann, in order to further and more robustly monitor the health of the pump by correlating pressure, position, and torque with an increase in wear (paragraphs 37 and 56 of Kaufmann). 



Buisine further teaches:

limitations from claims 2 and 10, further comprising a computing device communicatively coupled to the strain gauge, the position sensor, and the 

limitations from claim 5, wherein the information corresponding to the fluid end of the pressure pump includes at least a bulk modulus of fluid (C. 3 Lines 47-66; in particular the compressibility of the fluid which is the inverse of the bulk modulus and thus the bulk modulus is also a known value, as affected by gas bubbles for example) in the fluid end and a flow rate of fluid (C. 5 Lines 26-34) through the pressure pump;



limitations from claim 13, wherein the strain gauge (20) is positioned on a fluid end of the pressure pump to generate a strain signal representing strain in the chamber (C. 5 Lines 64-68), wherein one or more discontinuities in the strain signal correspond to actuation points of a valve (C. 6 Lines 32-39);

limitations from claim 16, wherein determining the fluid-end information includes: determining actuation points for a valve of the chamber using the strain signal (C. 5 Lines 17-34 teaching time instants of valve actuation; C. 5 Lines 64-68 teaching the use of strain gauge measurements in the determination); determining a movement of a displacement member for the chamber by correlating the position of the rotating member with an expression representing a mechanical correlation of the displacement member to the rotating member (Buisine teaches a proximity sensor rather than a rotary sensor, however using a rotary encoder to determine a linear position is known as taught by Kaufmann and would have been an obvious substitution, achieving the expected result of determining a linear piston position; see paragraphs 53, 59 of Kaufmann); and correlating the actuation points with the movement of the displacement member (see for example C. 2 Lines 5-14 and C. 5 Lines 26-34 “volumetric efficiency” and “delivery rate”);

limitations from claim 17, wherein the fluid-end information includes fluid information corresponding to fluid (see flow rate and efficiency, C. 2 Lines 5-14 and C. 5 Lines 26-34) in the fluid end of the wellbore pressure pump and component information corresponding to fluid-end components located in the 



Kaufmann further teaches:

limitations from claim 7, wherein the torque sensor is positionable on a power end of the pressure pump (see paragraph 24, strain gauges on a motor shaft), wherein the component having the torque represented by the torque signal is located in the power end or across a power source for the pressure pump (paragraph 24, motor shaft; see FIG. 4), and wherein the condition corresponds to a malfunction of the component (paragraph 56);



Regarding claims 8 and 14:

Kaufmann teaches a torque sensor (strain gauge) attached to a shaft of the motor (14) rather than a transmission (15) of the motor; However, it has been held that the rearrangement of parts, which are otherwise taught by the prior art, requires only routine skill in the art (see MPEP 2144.04 Section VI. C). In this case, positioning the torque sensor of Kaufmann at a transmission portion of a motor rather than on a motor shaft would not modify the operation of the pump, as a torque value of the system would still be acquired. Additionally, it would have been obvious to position the torque sensor at various locations of the pump .




Allowable Subject Matter
Claims 3-4, 11-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 11 and 18 recites the limitation …determine the condition in the pressure pump by comparing the torque signal to an expected torque value based on the information corresponding to the fluid end…(Claim 18 additionally requires locating the condition using the torque signal). The closest prior art to Buisine and Kaufmann do not teach this relationship. Buisine is silent as to any torque measurement and/or comparison. Kaufmann teaches a torque measurement, but does not compare torque values as claimed, instead comparing the torque to a defined relationship to the pressure, flow rate and positions of the pump.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746